

117 S956 IS: Supreme Court Transparency Act
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 956IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require adequate reporting of ethics, personal finance, and disclosure reports for justices of the Supreme Court of the United States.1.Short titleThis Act may be cited as the Supreme Court Transparency Act.2.Availability of reports relating to justices of the Supreme Court of the United States(a)Public availability of ethics, personal finance, and disclosure forms for the Chief Justice and Associate Justices of the United States(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrative Office of the United States Courts shall establish a searchable internet database system on an official website of the United States Government, to enable public access to any ethics, personal finance, or disclosure report required to be made under Federal law by the Chief Justice or an associate justice of the Supreme Court, including any amendment or update to such a report.(2)AvailabilityAny report described in paragraph (1), including any amendment or update to such a report, shall be made publically available on the database established under paragraph (1) not later than 30 days after the date on which the report is filed. (3)Limitation on redaction(A)In generalAny document made public in the database established under paragraph (1) may be redacted only—(i)to the extent necessary to protect the individual who filed the report or a family member of that individual; and(ii)during the period during which the danger to such individual or a family member exists.(B)RegulationsNot later than 1 year after the date of enactment of this Act, the Judicial Conference of the United States, in consultation with the Department of Justice, shall promulgate regulations setting forth the circumstances under which redaction is appropriate under this subsection and the procedures for redaction.(b)Periodic transaction reportsSection 103(l) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(11)The Chief Justice of the United States and the Associate Justices of the Supreme Court..(c)Severability clauseIf any provision of this section or an amendment made by this section, or the application of such a provision or amendment to any person or circumstance, is held to be unconstitutional, the remaining provisions of this section and amendments made by this section, and the application of such provisions and amendments to any other person or circumstance, shall not be affected thereby.